Exhibit 16.1 Retiring Auditor's Letter CHISHOLM, BIERWOLF & NILSON Certified Public Accountants A Limited Liability 533 W. 2600 S., Suite 25 Office (801) 292-8756 Partnership Bountiful, Utah 84010 Fax (801) 292-8809 April 26, 2007 Office of the Chief Accountant Securities and Exchange Commission 450 West Fifth Street N.W. Washington DC 20549 Ladies and Gentlemen We have read Item 4.01 “Changes in Registrant’s Certifying Accountant” in the Form 8-K/Adated April 25, 2007 of Family Healthcare Solutions, Inc. filed with the Securities and Exchange Commission on or about April 26, 2007, and are in agreement with the statements contained therein as they relate to our firm. Yours truly, /s/ Chisholm, Bierwolf & Nilson CHISHOLM , BIERWOLF & NILSON
